Reasons for Allowance

The amendment filed 1/20/2022 has been entered.
Upon entry of the amendment, claims 32, 36-39 are allowed.

The following is an examiner’s statement of reasons for allowance:
The amendment overcomes the rejection under 35 USC § 101.  The prior art does not teach identifying inhibitors of KRS levels at the plasma membrane of an immune cell or levels of KRS translocated to the plasma membrane of an immune cell by contacting the immune cell with laminin and with a candidate agent wherein the immune cell is selected from the group consisting of a monocyte, a macrophage, a neutrophil, an eosinophil, a basophil, a dendritic cell, a natural killer cell, a megakaryocyte, a T cell, and a B cell.
The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed (See MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635